DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022 has been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yoshiya Nakamura on 07/30/2021.
The application has been amended as follows: 
1. (Currently Amended) A pneumatic tire comprising a tread portion,
	wherein the tread portion includes a plurality of main grooves extending in a tire circumferential direction and a plurality of land portions defined by the main grooves,
	at least one of the pluralities of land portions is formed of a rib on which a plurality of sipes are provided at intervals in the tire circumferential direction,

	each of the curved sipes [[are]]is connected at one or both sipe end portions to a circumferential recess extending in the tire circumferential direction and [[are]]is formed at a position where at least a part of at least one of the curved sipes overlaps at least a part of at least one of the other curved sipes in a tire width direction,
	an angle of at least one of the curved [[sipe]]sipes with respect to the circumferential recess is less than 90 degrees in a curve outside direction,
	the at least one of the curved [[sipe]]sipes has a chamfered inclined surface portion provided in the curve outside direction of the at least one of the curved [[sipe]]sipes,
	the chamfered inclined surface portion is provided in a region surrounded by an inclination start line that becomes a ridge line between a surface or offset surface of the rib and the chamfered inclined surface portion, the at least one of the curved [[sipe]]sipes and the circumferential recess, gradually increases a depth from the inclination start line toward the at least one of the curved [[sipe]]sipes, and forms a straight line in sectional view by a plane perpendicular to the inclination start line,
the rib has a circumferential sipe, and
the plurality of curved sipes formed at the position where at least the part of the at least one of the curved sipes overlaps at least the part of the at least one of the other curved sipes in the tire width direction comprise at least one of the curved [[sipe]]sipes connected to the main groove as the circumferential recess, and at least one of the curved [[sipe]]sipes connected to the circumferential sipe as the circumferential recess, which is at least one of the curved [[sipe]]sipes other than the at least one of the curved [[sipe]]sipes connected to the main groove.



	3. (Currently Amended)   The pneumatic tire according to claim 1, wherein
	the plurality of curved sipes formed at the position where at least [[a]]the part of the at least one of the curved sipes overlaps at least [[a]]the part of the at least one other curved sipes in the tire width directioninclude first and second curved sipes facing each other while sandwiching a circumferential recess extending in the tire circumferential direction,
	the first curved sipe is adjacent at a one-side sipe end portion to the chamfered inclined surface portion, and is not adjacent at other-side sipe end portion to the chamfered inclined surface portion, and
	the chamfered inclined surface portion owned by the second curved sipe is disposed on a virtual extension line of the other-side sipe end portion.

	4. (Cancelled)   

	5. (Original)   The pneumatic tire according to claim 1, wherein
	first and second curved sipes facing each other while sandwiching the circumferential recess therebetween are provided, and
	the first curved sipe is connected at both sipe end portions to the circumferential recess, and an inclination start line of the first curved sipe does not contact with the first curved sipe.

	6. (Currently Amended)   The pneumatic tire according to claim 1, wherein
	the plurality of sipes provided at intervals in the tire circumferential direction include a short sipe,
the at least one of the curved [[side]]sipes, and
	the short sipe is formed to overlap at least a part of at least one of the curved [[sipe]]sipes in the tire circumferential direction, and is connected at a one-side sipe end portion to the main groove or the circumferential sipe.

	7. (Currently Amended)   The pneumatic tire according to claim 1, wherein
	the rib includes a plurality of thin ribs defined by the main groove and a circumferential sipe extending in the tire circumferential direction, and
	a length in a tire width direction of the chamfered inclined surface portion of each of the curved sipes is 40% or more of a length in a tire width direction of each of the thin ribs provided with at least one of the curved sipes.

	8. (Currently Amended)   The pneumatic tire according to claim 1, wherein a length in a tire width direction of the chamfered inclined surface portion of each of the curved sipes is 35 to 65% of a length in a tire width direction of at least one of the curved [[sipe]]sipes.

Allowable Subject Matter
Claims 1, 3 and 5-8 are allowed. The following is an examiner' s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the structural limitations of a “plurality of sipes are provided at intervals in the tire 
each of the curved sipes is connected at one or both sipe end portions to a circumferential recess extending in the tire circumferential direction and is formed at a position where at least a part of at least one of the curved sipes overlaps at least a part of at least one of the other curved sipes in a tire width direction;
an angle of at least one of the curved sipes with respect to the circumferential recess is less than 90 degrees in a curve outside direction, the at least one of the curved sipes has a chamfered inclined surface portion provided in the curve outside direction of the at least one of the curved sipes;
the chamfered inclined surface portion is provided in a region surrounded by an inclination start line that becomes a ridge line between a surface or offset surface of the rib and the chamfered inclined surface portion, the at least one of the curved sipes and the circumferential recess, gradually increases a depth from the inclination start line toward the at least one of the curved sipes, and forms a straight line in sectional view by a plane perpendicular to the inclination start line;
the rib has a circumferential sipe, and the plurality of curved sipes formed at the position where at least the part of the at least one of the curved sipes overlaps at least the part of the at least one of the other curved  curved sipes connected to the main groove”.
The prior art of record Hayashi (US 2019/0001753 A1) discloses a tire tread pattern. The tread pattern to include circumferentially extending recesses, and chamfered curved sipes. 
Kubo (US 2017/0106703 A1) discloses a tire tread pattern having chamfered sipes where the chamfer is shaped to have inclined surface portions that obliquely cut away corner portions in an end portion opening to a tire ground contact area, of sipes being inclined in such a way as to increase the groove width of the sipes toward the tire ground contact area. 
Sato (JP 2015-47977A) discloses a tire tread pattern. The tread pattern includes the use of circumferentially extending recesses, chamfered curved sipes, and circumferentially extending sipes.
However, neither Hayashi, Kubo nor Sato taken singularly or in combination teach nor reasonably suggest forming a pneumatic tire having the aforementioned features. 
The claims are therefore considered to be patentably distinguished from the prior art of record, as the prior art of record, does not render 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749